Smith, J.
1. “If a traveling salesman, who has no authority to close a sale, takes from a prospective purchaser a written contract agreeing to buy an article on named terms and conditions, but by stipulations in the writing the contract is subject to the approval of the agent’s principal, the writing amounts to a mere offer, and is unilateral, until the approval contemplated has been duly made.” Cable Company v. Hancock, 2 Ga. App. 73 (58 S. E. 319).
2. “In such a ease, if the contract relates to ‘goods, wares, or merchandise to the amount of $50 or more,’ and is therefore within the purview of the statute of frauds, the approval contemplated must be in writing before the contract becomes mutual.” Ib.
3. “A signed a writing' agreeing to deliver to B, at a time and place stated, and at a price named, goods exceeding in value $50. B did not agree in writing or otherwise, either at the time the above paper was signed or thereafter, to pay for the goods. The time for delivery passed without B doing anything to bind himself to pay for the goods. After that date B tendered the price and demanded the goods. Held, that B could not maintain against A an action for damages for failure to deliver at the time and place fixed in the wanting. The right of B to demand an enforcement of the obligation depended upon his doing some act, prior to the time fixed for delivery, which would bind him to pay in the event of delivery.” Sivell v. Hogan, 119 Ga. 167 (4) (46 S. E. 67).
4. From undisputed evidence in this case it appears that the defendants never signed any written agreement for the purchase of the goods in dispute, so as to .bring the transaction within the requirements of the statute of frauds, nor does it appear that the plaintiff ever entered into any written agreement to sell the goods. Under the circumstances there was no legal, binding contract, and a verdict was demanded in favor of the plaintiff. The court therefore erred in overruling the motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.

J. W. Culpepper, for plaintiff.
H. A. Allen, for defendants.